Citation Nr: 1550721	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for dysthymic disorder with anxiety.

2. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his mother



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to May 1982 and from January 1986 to December 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2015; the hearing transcript has been associated with the file and has been reviewed.  

The issue of entitlement to TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 7, 2012 the Veteran's dysthymic disorder with anxiety manifest with occupational and social impairment with reduced reliability and productivity.

2. As of July 7, 2012 the Veteran's dysthymic disorder with anxiety manifest with occupational and social impairment with deficiencies in most areas.



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for dysthymic disorder with anxiety prior to July 7, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 9433 (2015).

2. The criteria for an evaluation of 70 percent, but no higher, for dysthymic disorder with anxiety as of July 7, 2012, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 9433 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran's dysthymic disorder with anxiety is currently evaluated as 50 percent disabling.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

A June 2010 VA treatment note reflects that the Veteran reported mild depressive symptoms in the form of sad mood, anhedonia, poor concentration, and fragmented sleep.  At a July 2010 VA appointment the Veteran reported he was going to drop out of school due to failing grades.  He reported mild depressive symptoms related to his unemployment and financial difficulties.  The treating doctor noted the Veteran was oriented with fair insight and judgment and coherent speech and thought process.  The Veteran denied delusions and homicidal or suicidal ideation.  He was assigned a GAF of 55 in both June and July 2010.

The Veteran underwent a VA examination in October 2010.  The examiner noted the Veteran was oriented with unremarkable speech, psychomotor activity, and thought process and content.  The examiner noted that the Veteran understood the outcome of his behavior and that he has a problem.

The Veteran did not report obsessive behavior, panic attacks, or suicidal or homicidal thoughts.  The examiner noted poor impulse control in spending money, gambling, and sexually.  The Veteran reported he does not sleep regularly and is tired all the time, resulting in decreased concentration and memory.

Occupationally, the examiner noted the Veteran was affected by decreased concentration, difficulty following instructions, memory loss, and depression.

The examiner opined that the Veteran does not have total occupational and social impairment, but does have reduced reliability and productivity due to his mental disorder symptoms.  He does have deficiencies in judgment, thinking, family relations, work, mood, or school as a result of being impulsive.  The examiner noted that the Veteran's mother handles his finances.  The Veteran reported he is not in a relationship currently and his past relationships have been related to alcohol.  The Veteran reported having four jobs in the past year and has had trouble performing on the job.  The Veteran also reported attempting college classes about a year ago, but reported he felt overwhelmed and confused.

The examiner assigned a GAF of 55.

The Veteran was hospitalized from July 7, 2012 to July 9, 2012 for suicidal ideation.

An October 2012 VA treatment record reflects a GAF of 50.  The Veteran reported feeling depressed at times but said he was looking for a job and is hopeful.  The treating doctor noted the Veteran was oriented, speech clear and coherent, and thought processes organized and goal-directed.  The Veteran denied delusions and suicidal or homicidal ideation.

The Veteran was afforded another VA examination in November 2012.  The examiner opined that the Veteran's dysthymic disorder causes occupational and social impairment with reduced reliability and productivity.  His symptoms included depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The Veteran also reported decreased concentration, interest and motivation; lack of confidence in himself; and suicidal ideation six weeks prior after losing his job.

The Veteran reported he had started a job installing satellite dishes one week ago.  He reported his last job lasted only five weeks and it wasn't given a reason for being let go, but thinks it was because he was withdrawn, isolates, and appears depressed.  The Veteran reported the longest he had held a job was for three years.

Socially, the Veteran reported he has two friends, one his sponsor who he sees frequently and the other who he sees at meetings.  He reported he does not socialize with anyone.  He reported he is close with his mother who lives part-time in Florida.  He also talks to his brother on the phone twice a month.

The examiner assigned a GAF of 50.

In July 2015 the Veteran testified at a Board hearing.  He reported he had recently switched to the midnight shift to accommodate his mental health symptoms, including feeling uncomfortable around people and being slow to complete tasks, however he has been having trouble staying awake, which he attributed to his medication.

The Veteran testified he had not felt suicidal again like he felt in 2012 when he was admitted to the hospital.

The Veteran testified he has a close relationship with his mother and talks to his brother on the phone a couple times per month, but has no friends or interaction with people outside of work and Alcoholics Anonymous meetings.

The Veteran's mother testified that she is essentially the only person the Veteran interacts with.  She said he is usually negative and depressed when he talks to her.  She said he refuses to attend family events.  He also shuts down during difficult conversations.  She said he sometimes has thoughts she described as irrational, not spending money they way he should or talking about moving.

The Board finds that the Veteran is entitled to a 70 percent rating, but no higher, for his PTSD effective July 7, 2012, as that is the earliest date on which the evidence supports a worsening of his condition such that a higher rating is warranted.  He is not entitled to a rating in excess of 50 percent prior to July 7, 2012.

The Veteran was hospitalized for suicidal ideation with a plan on July 7, 2012.  In October 2012 at a VA treatment appointment and again in November 2012 at a VA examination, the Veteran was assigned a GAF of 50.  The Board finds that the Veteran's symptoms from July 7, 2012 reflect occupational and social impairment with deficiencies in most areas that most closely approximate the criteria for a 70 percent rating.

However, the Board does not find that the Veteran's PTSD caused total occupational and social impairment such that the Veteran is entitled to a 100 percent rating.

Aside from his July 2012 hospitalization, the Veteran has reported not having any suicidal ideation.  He was noted to be oriented with clear and coherent speech and organized and goal-directed thoughts in October 2012.  He was further not noted to have impaired thought processes, speech, or judgment at his November 2012 VA examination.  

The Board notes, for example only, that the Veteran has not endorsed or been noted to have delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or memory loss for information such as the names of close relatives.

Overall, considering all of the Veteran's PTSD symptoms his functioning is greater than what is contemplated by a 100 percent rating.  Specifically, the Board finds that his symptoms have not caused total occupational or social impairment.

Occupationally, although the Veteran has reported difficulties due to his PTSD, he has reported regular employment over the years, although with a number of job changes.  Specifically, the Veteran reported working 30 hours per week as a mental health tech from June 2012 to August 2012.  He then had a period of unemployment for about 13 months before working as a cable television technician for 65 hours per week for five months beginning in October 2013.  He was employed full-time as a cashier from April 2014 to September 2014 and changed jobs in September 2014, working as a behavioral health tech, a position that became full-time in March 2015.  As of August 2015 when he submitted his application for TDIU he indicated he remained employed in that position.  The Board acknowledges the August 2015 private vocational assessment submitted by the Veteran in which the vocational rehabilitation consultant opines that the Veteran has not been able to engage in any substantial gainful occupation on a consistent basis since at least November 2008, but finds that the Veteran's own report of his employment contradicts that contention.  Rather, despite his PTSD symptoms, which the Board acknowledges have affected his work, the Veteran has been able to work a number of jobs.  The Board finds that the Veteran's occupational impairment, as he himself has described, is reflected in the 70 percent rating assigned effective July 7, 2012.

The evidence also does not indicate total social impairment.  The Veteran reported he does not socialize with any friends, although he sees his Alcoholics Anonymous sponsor frequently and sees another friend at meetings.  He has also reported a close relationship with his mother and a good relationship with his brother, although he only speaks to him by phone twice a month.  Also, the November 2012 VA examiner did not find that the Veteran was unable to maintain relationships, but only that he had difficulty establishing and maintaining effective work and social relationships.  Thus, the Board finds that the evidence does show that the Veteran's PTSD symptoms affect him socially, but do not cause total social impairment.  The Board finds that the Veteran's social impairment is reflected in the 70 percent rating assigned effective July 7, 2012.

Further, the Board also finds that the Veteran is not entitled to a rating in excess of 50 percent prior to July 7, 2012.

At the Veteran's October 2010 VA examination the examiner opined that the Veteran's PTSD symptoms cause reduced reliability and productivity, supportive of a 50 percent rating.

The October 2010 VA examiner noted that the Veteran's symptoms of poor impulse control, depression, and sleep problems affect his occupational performance.  The Veteran reported he had been in his current job less than a year and had previously lost jobs because he couldn't function due to his PTSD.  On his application for TDIU, the Veteran reported employment as a mental health tech for a year from August 2010 to August 2011.  The Veteran also reported taking college classes in 2010, but reported he felt overwhelmed and confused.  Thus, the evidence supports that the Veteran's PTSD symptoms affected his occupational functioning; however, the Board finds that such affect is contemplated by the 50 percent rating currently assigned.  

Socially, the Veteran also reported difficulties prior to July 7, 2012.  At his December 2010 VA examination he noted he had been married four times and his past relationships had been related to alcohol.  He maintained a close relationship with his mother, who reported she handled his finances due to the Veteran's impulsivity.  Thus, the evidence supports that the Veteran's PTSD caused a difficulty establishing and maintaining effective relationships, but not an inability to do so, supportive of the 50 percent rating currently assigned.

With regard to his specific symptoms and overall functioning, prior to July 7, 2012 the Veteran specifically denied suicidal ideation.  In both VA treatment records and at his October 2010 VA examination he was noted to be oriented with fair insight and judgment and coherent speech and thought process.  The Veteran also did not report obsessive behavior or panic attacks.  While the Veteran's PTSD symptoms certainly caused the Veteran problems prior to July 7, 2012, the Board finds his overall functioning at that time is reflective of no more than a 50 percent rating.  

The Veteran's GAF scores also do not support a rating in excess of 50 percent.  VA treatment records reflect he was assigned a GAF of 55 in June and July 2010, and he was also assigned a GAF of 55 at his October 2010 VA examination.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Based on the forgoing, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent prior to July 7, 2012 but is entitled to a 70 percent rating, but no higher, effective July 7, 2012.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected dysthymic disorder that would render the schedular criteria inadequate.  The Veteran's symptoms are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in August 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and no private treatment records have been identified.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA mental health examination in October 2010 and November 2012.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 50 percent prior to July 7, 2012 for dysthymic disorder with anxiety is denied.

A rating of 70 percent, but no higher, as of July 7, 2012 for dysthymic disorder with anxiety is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

In August 2015 the Veteran filed a formal claim for TDIU on VA Form 21-8940.  The Board notes that such a claim is also inferred in his claim for an increased rating for PTSD.  As the record indicates that the AOJ is continuing to develop the Veteran's TDIU claim and has not yet adjudicated it, the Board finds that it should be remanded for the AOJ to adjudicate in the first instance.

Accordingly, the case is REMANDED for the following action:

Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for TDIU.  Once all necessary development has been completed, adjudicate the Veteran's claim for TDIU.  If the claim is denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


